United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3774
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Jose Sandoval-Velasco,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 7, 2006
                                Filed: December 20, 2006
                                 ___________

Before MURPHY, BYE and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      After Jose Sandoval-Velasco was sentenced to 30 months in prison and 3 years
of supervised release for immigration offenses, he violated his supervised release by
again illegally reentering the United States after deportation. The district court1
revoked supervised release and imposed a new sentence of 24 months in prison, to run
consecutively to the 37-month sentence imposed for the new illegal-reentry
conviction. Sandoval-Velasco appeals his revocation sentence, and we affirm.



      1
       The Honorable Mark W. Bennett, Chief Judge, United States District Court for
the Northern District of Iowa.
       Since the revocation sentence was within the advisory guideline
recommendations and the district court considered appropriate factors in imposing it,
see 18 U.S.C. §§ 3553(a), 3583(e)(3), we conclude that Sandoval-Velasco’s sentence
is not unreasonable, see United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005)
(per curiam) (revocation sentences are reviewed for unreasonableness in accordance
with United States v. Booker, 543 U.S. 220 (2005)); United States v. Franklin, 397
F.3d 604, 606-07 (8th Cir. 2005) (24-month revocation sentence, where Guidelines
recommended 8-14 months, was not abuse of discretion where transcript showed court
was aware of defendant’s multiple violations of supervised-release conditions and of
Guidelines range and statutory maximum).

      We also deny Sandoval-Velasco’s pro se motion in which he raises matters that
are not properly before us at this time, including his request for briefing on how
Booker might impact his 37-month prison sentence on the new illegal-reentry offense.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-